Case 19-10717   Doc 9   Filed 04/12/19   Entered 04/12/19 16:49:01   Desc Main
                           Document      Page 1 of 4
Case 19-10717   Doc 9   Filed 04/12/19   Entered 04/12/19 16:49:01   Desc Main
                           Document      Page 2 of 4
Case 19-10717   Doc 9   Filed 04/12/19   Entered 04/12/19 16:49:01   Desc Main
                           Document      Page 3 of 4
Case 19-10717   Doc 9   Filed 04/12/19   Entered 04/12/19 16:49:01   Desc Main
                           Document      Page 4 of 4
